Case: 3:18-cv-00278-MJN-SLO Doc #: 49 Filed: 12/25/20 Page: 1 of 3 PAGEID #: 532




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

WCR, INCORPORATED,

        Plaintiff,                                           Case No. 3:18-cv-278
                                                             Consolidated with: 3:20-cv-143

vs.

WESTERN CANADA PLATE
EXCHANGER LTD., et al.,                                      District Judge Michael J. Newman
                                                             Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This civil case is before the Court on a motion by Defendants Earl Strohschein and Western

Canada Heat Exchanger Ltd. (“Western Canada Heat”) challenging the Court’s personal

jurisdiction over both parties (doc. 15). This case is consolidated with an earlier case by the same

Plaintiff, WCR, Incorporated (“WCR”) against Defendant Western Canada Plate Exchanger

(“Western Canada Plate”) (doc. 46). In the case against Defendants Western Canada Heat and

Earl Strohschein, this Court met with counsel for both sides in a status conference on December

9, 2020 at 10:00am. Following a ruling on a discovery motion 1 (doc. 48) in the case against

Defendant Western Canada Plate, this Court held a second status conference. At the outset of this

status conference, the Court planned to merely set a date for an evidentiary hearing on the personal


1
  Judge Sharon L. Ovington recently ruled on a Motion to Compel (doc. 48) filed by Plaintiffs against Defendant
Western Canada Plate. Judge Ovington’s Order (1) requires Western Canada Plate appear for a remote-video
deposition pursuant to Fed. R. Civ. P 30(b)(6) with or without Western Canada Plate’s counsel present in Canada;
(2) denies WCR’s requests as to ordering complete answers to WCR’s Requests for Admission and WCR’s
Interrogatories because they are directed solely at Western Canada Plate; and (3) orders WCR to direct their
discovery inquiries towards Western Canada Heat and Earl Strohschein as they are better sources for the information
that WCR seeks.
Case: 3:18-cv-00278-MJN-SLO Doc #: 49 Filed: 12/25/20 Page: 2 of 3 PAGEID #: 533




jurisdiction issue regarding Defendants Western Canada Heat and Earl Strohschein. However,

during this conference, Defendants’ counsel raised an objection to proceeding with merits

discovery in the deposition of Defendant Earl Strohschein. Defendants’ counsel requested that

Strohschein’s deposition be limited to personal jurisdictional issues. Having fully considered this

matter, the Court finds as follows.

       With regard to the claims and defenses related to the Western Canada Plate entity,

discovery shall proceed without limitation other than those set forth in the Rule 26 of the Federal

Rules of Civil Procedure, as ordered by Judge Ovington (doc. 48). Because there is an outstanding

question regarding personal jurisdiction over Defendants Western Canada Heat and Earl

Strohschein, discovery as to the claims asserted against them is limited to the issue of personal

jurisdiction. Insofar as there are concerns regarding the capacity to which any witness is testifying,

it is counsel’s responsibility to navigate these concerns and clarify the record. The Court

understands that there may be a potential of overlap, but if the discovery sought is within the

bounds of discovery relevant to the claims and defenses between Plaintiff WCR and Western

Canada Plate, such discovery is appropriate at this time.

       Further discovery disputes in both cases involved in the consolidated matters are

REFERRED to Magistrate Judge Sharon L. Ovington. Parties shall promptly contact Judge

Ovington’s chambers regarding any disputes.

       This case is set for a hearing on the jurisdiction issue on March 3, 2021 at 9:00 a.m.

Relevant discovery shall be completed sufficiently in advance of the hearing so that the

jurisdictional issue can then be addressed on the merits.

       IT IS SO ORDERED.
Case: 3:18-cv-00278-MJN-SLO Doc #: 49 Filed: 12/25/20 Page: 3 of 3 PAGEID #: 534




Date:   December 24, 2020                  s/ Michael J. Newman
                                           Michael J. Newman
                                           United States District Judge
